NUMBER 13-07-294-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



LEXTER KENNON KOSSIE,	Appellant,


v.

DOUG DRETKE - DIRECTOR OF TEXAS 
DEPARTMENT OF CRIMINAL JUSTICE,	Appellee.


On appeal from the 36th District Court of Bee County, Texas.


MEMORANDUM OPINION

Before Justices Yañez, Garza, and Benavides

Memorandum Opinion Per Curiam


	Appellant, LEXTER KENNON KOSSIE, perfected an appeal from a judgment
entered by the 36th  District Court of Bee County, Texas, in cause number B-07-1119-CV-A.  Appellant has failed to pay the $125.00 filing fee in this matter.  
	On June 12, 2007, notice was given to all parties that this appeal was subject
to dismissal because of appellant's failure to comply with this Court's previous notice
regarding the filing fee in this matter.  Appellant was advised that, if the filing fee was
not paid within ten days from the date of receipt of this notice, the appeal would be
dismissed.  See Tex. R. App. P. 42.3(c).  To date, appellant has failed to tender the
$125.00 filing fee or otherwise respond to this Court's notice.
	The Court, having examined and fully considered the documents on file,
appellant's failure to remit the $125.00 filing fee, this Court's notice, and appellant's
failure to respond, is of the opinion that the appeal should be dismissed.  The appeal
is hereby DISMISSED.

							PER CURIAM

Memorandum Opinion delivered and filed
this the 23rd day of August, 2007.